Citation Nr: 1127184	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a non-service-connected burial allowance.

2.  Entitlement to a plot or interment allowance.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from July 1950 to June 1954.  The appellant in the present appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for a non-service-connected burial allowance and a plot or interment allowance under Chapter 23, of Title 38, United States Code.


FINDINGS OF FACT

1.  The Veteran died in September 2008, and the appellant's application for non-service-connected burial benefits and a plot or interment allowance was timely received in November 2008.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death.

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death.

4.  The Veteran served during a time of war, but was not discharged from service due to a disability incurred or aggravated in the line of duty.

5.  The Veteran's body was not unclaimed, and the appellant paid all funeral and burial expenses in full.

6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

7.  The Veteran is not buried in a cemetery, or a section thereof, that is owned by a State or Federal government.


CONCLUSIONS OF LAW

1.  The legal criteria for payment of non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600-3.1610 (2010).

2.  The legal criteria for entitlement to a plot or interment allowance have not been met.  38 U.S.C.A. § 2303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600, 38.620 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's present claims, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Furthermore, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  The appellant's application for burial benefits (on a VA Form 21-530 received by VA in November 2008) indicates no current or pending claim that the Veteran's cause of death was due to his service.  As such, these provisions are inapplicable.

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  [See Melson v. Derwinski, 1 Vet. App. 334 (June 1991): Use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met.]

Alternatively, a burial allowance may be paid if a veteran dies from non-service-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C. 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. 1741.  38 U.S.C.A. 
§ 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) (2010).

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f), which is applicable in this case, and which will be further discussed below.  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

Here, the appellant's claim for reimbursement of non-service-connected burial benefits was timely filed in November 2008, approximately two months after the Veteran's death in September 2008.  The Board first finds that the criteria for payment of non-service-connected burial benefits under 38 C.F.R. § 3.1600(b) have not been met.  Specifically, the record does not indicate that the late Veteran was granted service connection for any disability at the time of his death in September 2008, or that he was receiving any other VA compensation or pension benefits.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant indicate that any such claim was pending.  Additionally, the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  Moreover, although the Veteran served during a time of war (i.e., the Korean Conflict), from July 1950 to June 1954, his body was not held by a State, and the appellant, as surviving spouse, had claimed his body and paid in full for funeral expenses and burial.  (See appellant's VA Form 21-530 Application for Burial Benefits, received by VA in November 2008.)

The appellant contends that she should be awarded non-service-connected burial benefits under 38 C.F.R. § 3.1600(c).  The appellant acknowledges that the Veteran was not admitted to a VA facility but, rather, was being treated at a non-VA hospital at the time of his death.  Further, she does not claim that such treatment was under contract with VA, or at the expense of VA, or was otherwise authorized by VA.  Nevertheless, the appellant argues that burial benefits should be allowed in the interests of equity, because 10 days prior to his death, the Veteran was an emergency patient at a VA hospital for treatment of low blood pressure, elevated blood sugar, and bladder problems.  The appellant contends that even had she known at the time that the Veteran would have been required to receive his terminal hospitalization at a VA facility in order for her to prevail in her current claim, she states that at the time of the terminal health crisis that immediately preceded the Veteran's death, she thought it prudent that he be treated at the nearest available medical facility, which happened to be a non-VA facility, to maximize the chances that his life would be saved.  She further reported that, in any case, the policy of the emergency medical services organization that operated the ambulance service tending to the Veteran at the time of his terminal medical crisis was that it would not transport patients to VA facilities, even if she had specifically requested it to do so.  She states that given the aforementioned circumstances, it would be unfair to deny the benefit that she now seeks on appeal. 

While the Board is sympathetic to the appellant's arguments, the criteria for payment or reimbursement of non-service-connected burial expenses simply have not been met.  Unfortunately, his prior treatment at a VA facility 10 days prior to his death is not sufficient to allow payment of non-service-connected burial expenses.  Further, there is no indication that the Veteran's admission and treatment at the non-VA facility at the time of his terminal hospitalization was undertaken with prior authorization from VA or at VA's expense.  See 38 C.F.R. §§ 3.1600(c).

To be clear, the Board acknowledges and appreciates the Veteran's honorable military service.  However, entitlement to non-service-connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The present claim fails for the absence of legal merit or lack of entitlement under the law. The relevant facts are not in dispute.  It is the law, not the evidence, which is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

With respect to the appellant's claim for a plot or interment allowance under the provisions of 38 U.S.C.A. § 2303, in her VA Form 21-530 Application for Burial Benefits she indicated that the Veteran passed away at a non-VA hospital in Dayton, Ohio, and had thereafter been buried at the Dayton Memorial Park Cemetery, in Dayton, Ohio.  She indicated that this cemetery was not a state cemetery and that the Veteran was not interred in a section used solely for persons eligible for burial in a national cemetery.  Although the late Veteran did serve during a period of war and is eligible under 38 C.F.R. § 38.620 for burial in a national cemetery, because the facts of the case - as previously discussed above - render the appellant ineligible to receive a non-service-connected burial allowance under 38 U.S.C.A. § 2302, and because the Veteran did not die in a VA medical facility, or in a facility where he was receiving treatment under contract with VA, or at the expense of VA, or otherwise authorized by VA, the appellant has not met the criteria to be entitled to an award of a plot or interment allowance as provided by 38 U.S.C.A. § 2303.  Her claim in this regard must therefore be denied.    

In conclusion, the preponderance of the evidence is against the appellant's claims for non-service-connected burial benefits under 38 U.S.C.A. § 2302, and a plot or interment allowance under 38 U.S.C.A. § 2303.  As such, the benefit of the doubt doctrine does not apply and her claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim for a non-service-connected burial allowance is denied.

The claim for a plot or interment allowance is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


